In satisfaction of multiple charges contained in two indictments, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. In accordance with the terms of the plea agreement, he was sentenced to five years in prison to be followed by two years of postrelease supervision. Defendant appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We find this argument to be unpersuasive. The record establishes that defendant was a regular dealer of narcotic drugs and has a criminal record. In addition, defendant agreed to the sentence included in the plea agreement in order to avoid exposure to a much longer sentence if convicted after trial. Therefore, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Herring, 74 AD3d 1579, 1580 [2010]; People v Thompson, 70 AD3d 1123 [2010]).
Mercure, J.E, Peters, Lahtinen, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.